Title: [Diary entry: 1 August 1786]
From: Washington, George
To: 

Tuesday 1st. Mercury at 67 in the Morning—69 at Noon and 66 at Night. Morning heavy & sometimes mizzling but clear afterwards, till Night when the clouds assembled and rained the whole Night, sometimes very fast—Wind at East.  Mrs. Fendall, Harriot Washington, and Lucy Lee (a child)—Colo. Fitzgerald, Colo. Simms, Captn. Conway, Messrs. Saml. and Thos. Hanson & Mr. Charles Lee came here to dinner—all of whom, except the 3 first named, went away after it.